Citation Nr: 0913707	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-36 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a gastrointestinal 
condition to include acid reflux, hiatal hernia and irritable 
bowel syndrome to include as secondary to post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a right foot 
condition. 

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for neuropathy of the 
left arm, to include as a result of exposure to herbicides. 

6.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.

7.  Entitlement to an earlier effective date than January 4, 
2007, for a grant of service connection for tinnitus.  

8.  Entitlement to an increased rating for tinea pedis of the 
left foot, currently rated as noncompensable.   


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska, (hereinafter RO).  

As the RO has indicated that it has included sleep problems 
in the rating assigned for the service-connected PTSD, the 
claim for service connection for a sleep disorder is moot.  
See April 2007 rating decision and statement of the case.   

 
FINDINGS OF FACT

1.  Hearing loss disability as defined by regulation is not 
shown in either ear.  

2.  There is no competent evidence linking a gastrointestinal 
disability to service or service connected residuals of 
service connected residuals of PTSD. 

3.  There is no competent evidence linking a right foot 
disorder or headaches to service.  

4.  The Veteran's active service included duty in the 
Republic of Vietnam during the period of time in which 
exposure to Agent Orange is presumed.  

5.  There is no competent evidence that the Veteran suffered 
from acute or subacute peripheral neuropathy to a compensable 
degree within a year of the last date the Veteran was 
presumed to have been exposed to Agent Orange.   

6.  There is no competent evidence linking neuropathy of the 
left arm to service.  

7.  Service-connected disability due to PTSD does not result 
in occupational or social impairment with reduced reliability 
or productivity due to such symptoms as; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impaired memory, difficulty in 
understanding complex commands; impaired judgment; or 
impaired abstract thinking.  
 
8.  There is no document received prior to a January 4, 2007, 
VA examination that constitutes a claim for service 
connection for tinnitus or includes an opinion linking 
tinnitus to service or that otherwise demonstrates that 
entitlement to service connection for tinnitus arose prior 
thereto; the veteran's original claim, received in September 
2006, did not make mention of tinnitus.

9.  Tinea pedis does not involve an exposed surface or 
extensive area; involve at least 5 percent of the entire 
body, or 5 percent of exposed areas; or require treatment 
such as therapeutic doses of corticosteroids or other 
immunosuppressive drugs; tinea pedis does not result in 
scarring that is unstable or scarring that is tender or 
painful on examination or objective demonstration; tinea 
pedis does not result in any limitation of any body part 
affected; tinea pedis does not result in deep scarring and 
does not result in limitation of motion, nor does it involve 
an area of 144 square inches or 929 square centimeters or 
greater.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.385 (2008).

2.  A gastrointestinal disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2008).

3.  Neither a right foot condition nor headaches were 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 

4.  Neuropathy of the left arm was not incurred in or 
aggravated by service and may not be presumed to been 
incurred in service, to include as a result of in-service 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 

5.  The criteria for an initial rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2008).   
 
6.  The criteria for an effective date earlier than January 
4, 2007, for a grant of service connection for tinnitus are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

7.  The criteria for a compensable rating for tinea pedis of 
the left foot are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §, 4.118, DC 7813  (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in October 2006, November 2007, 
and May 2008, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  More specifically, with 
respect to the claim for an increased rating for tinea pedis, 
the May 2008 letter was fully compliant with compliant with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the claims for an initial rating for PTSD and an 
earlier effective date for service connection for tinnitus, 
while none of the notification letters informed him of the 
information needed to support a claim for a higher rating for 
PTSD or an earlier effective date for service connection for 
tinnitus, the Federal Circuit held that 38 U.S.C. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a claim upon receipt of a 
notice of disagreement with the rating and effective date 
assigned by a RO for an award of benefits.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, 
once the April 2007 rating decision was made awarding service 
connection and effective dates and ratings for the awards of 
service connection for PTSD and tinnitus, 5103(a) notice has 
served its purpose, as the claims had already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  As such, a discussion of whether sufficient notice 
has been provided for an increased compensation for PTSD is 
not necessary because the Vazquez- Flores notice requirements 
apply to a claim for increase and not to an initial rating 
claim for PTSD.  Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  Nonetheless, the Veteran was provided with general 
information regarding ratings and information concerning 
effective dates by the November 2007 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

Although the November 2007 and May 2008 letters were not sent 
until after the initial adjudication of the claims, they were 
followed by readjudication and the issuance of supplemental 
statements of the case in June and November 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the Veteran with actual notice of the 
information needed to prevail in his claims, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment  records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes private treatment records and the Veteran's own 
statements he presented.  He has also been afforded multiple 
VA Compensation and Pension examinations.  With respect to 
the examinations requested by the Veteran's representative 
with respect to the claims for service connection for a right 
foot disorder and headaches, in determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  A VA examination is not warranted with 
respect to the claims for service connection for a right foot 
disorder or headaches because, as discussed below, there is 
no evidence meeting the low threshold that the evidence 
"indicates" that there "may" be a nexus between a current 
disability or symptoms associated with these conditions and 
the Veteran's service, such as medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

As for the claim that another VA audiometric examination is 
necessary because the audiometric findings from the January 
2007 VA examination are not accurate, there is nothing in the 
reports from this examination to suggest that the audiometric 
findings obtained at that time were inaccurate or that 
another VA audiometric examination must otherwise be 
scheduled in order to equitably adjudicate the claim for 
service connection for bilateral hearing loss.  Finally with 
respect to the claimed inadequacy of the VA examination 
addressing the Veteran's claim for service connection for 
neuropathy of the left arm, there is nothing in the reports 
from the VA examination that addresses this issue completed 
in January 2007 that supports these assertions, or that 
otherwise indicates that another VA examination addressing 
this issue is necessary.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the clams.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including neurological disorders to 
include sensironeural hearing loss, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  A 
rebuttable presumption is recognized for a rebuttable 
presumption is recognized for acute and subacute peripheral 
neuropathy.  However, 38 C.F.R. § 3.309(e) defines acute and 
subacute peripheral neuropathy as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  In this case, while the 
Veteran's awards and decorations reflect service in the 
Republic of Vietnam during the Vietnam era, peripheral 
neuropathy was not shown within weeks or months of exposure 
to Agent Orange.  Moreover, to the extent the Veteran still 
describes symptomatology consistent with neuropathy, such a 
description would be inconsistent with a finding that the 
Veteran suffers from the type of neuropathy presumed to be 
due to exposure to herbicides; namely, "acute and subacute 
peripheral neuropathy" that appears within weeks or months 
of exposure to an herbicide agent and resolves within two 
years of the date of onset.  As such, service connection for 
peripheral neuropathy may not be presumed to have been 
incurred as a result of exposure to herbicides under the 
criteria set forth above.  
  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
may also be established for that portion of a disability 
resulting from aggravation of a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A review of the service medical treatment records, to include 
the reports from the March 1970 separation examination, do 
not reflect any evidence of hearing loss (the "whispered 
voice test" was normal at separation), a gastrointestinal 
disorder, right foot condition, headaches or neuropathy of 
the left arm.  A review of the post-service evidence reveals 
no competent evidence linking a current disability associated 
with any of the conditions for which service connection is 
claimed to service or service connected disability.  More 
specifically with respect to the claim for service connection 
for bilateral hearing loss, at the January 2007 VA 
audiometric examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
13
10
5
15
20
LEFT
21
10
10
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

To establish the existence of a current hearing loss 
disability for which service connection may be granted, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure more than 40 
decibels, or at least 3 of these 5 threshold levels must 
measure more than 25 decibels, or speech recognition must be 
lower than 94 percent.  38 C.F.R. § 3.385.  The above 
findings clearly do not show a current hearing loss 
disability in either ear as defined by regulation; as such, 
service connection for hearing loss in either ear cannot be 
granted.  38 C.F.R. § 3.385; Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury).

With respect to the claim that the Veteran has 
gastrointestinal problems due to his PTSD, thereby warranting 
service connection for a gastrointestinal disability as 
"secondary" to PTSD, there is no competent medical evidence  
to support this assertion.  In fact, the medical evidence 
that addresses this matter is negative, as it was the 
conclusion by a VA examiner following a January 2007 
examination that diagnosed the Veteran with irritable bowel 
syndrome that the Veteran's gastrointestinal problems were 
not the result of PTSD.  He also found that the Veteran's 
PTSD did not aggravate the Veteran's gastrointestinal 
problems.  Finally, this examiner found that the Veteran's 
radiculopathy of the left arm diagnosed at that time was not 
the result of PTSD and was the result of cervical disc 
disease.  The examiner, who noted that he had reviewed the 
claims file, did not link cervical disc disease to service 
nor is there any other competent evidence linking cervical 
disc disease to service. 

As for the Veteran's assertions that he has hearing loss, a 
gastrointestinal disorder, right foot condition, headaches 
and neuropathy of the left arm as a result of service, and a 
gastrointestinal disability as a result of PTSD, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

As the probative weight of the positive evidence in this 
case, which is limited to the subjective assertions of the 
Veteran, is overcome by the negative evidence in this case; 
namely the silent service treatment records and lack of any 
competent medical evidence to support the Veteran's 
assertions, the Board finds the probative of the negative 
evidence to exceed that of the positive.  As such, the claims 
for service connection for hearing loss, a gastrointestinal 
disorder, right foot condition, headaches and neuropathy of 
the left arm must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert, 1 Vet. App. at 49.  Finally, in reaching these 
decisions, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claims for service connection, the 
doctrine is not for application.  Gilbert, supra.  

B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for PTSD is based on the assignment of the initial 
rating for this condition following the initial award of 
service connection for by rating action in April 2007.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. 
App. at 58.  


1.  PTSD 

Occupational and social impairment due to psychiatric 
disorders, such PTSD, 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9411.   

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
Id.

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as " DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
a 100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The higher the score, 
the better the functioning of the individual.  For instance, 
GAF scores ranging between 61 and 70 are warranted when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994). 

As indicated, service connection for PTSD was granted by an 
April 2007 rating decision.  A 30 percent rating was assigned 
effective from September 19, 2006.   The Veteran appealed the 
assignment of this initial rating.  As indicated, the United 
States Court of Appeals for Veterans Claims held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As such, the claim will be 
analyzed consistent with this precedent.  

Evidence considered by the RO in assigning the 30 percent 
rating included reports from a January 2007 VA psychiatric 
examination.  Upon the examination, the Veteran was tense and 
his affect was mildly to moderately restricted.  Mood was 
anxious but the Veteran was oriented to three spheres.  
Thought process and content were unremarkable and judgment 
was intact.  The Veteran had insight as to his psychiatric 
problems and there were no hallucinations or inappropriate 
behavior.  Impulse control was good and there were no 
homicidal or suicidal thoughts.  He was able to maintain 
personal hygiene and there were no problems with the 
activities of daily living.  Remote, recent and immediate 
memory were normal.  Symptoms of PTSD were said to include 
recurrent and intrusive recollections and dreams of the 
Veteran's combat in Vietnam, with flashbacks in which the 
Veteran felt as if the traumatic events were recurring.  He 
was said to avoid situations and people that reminded him of 
combat and to have feelings of detachment and estrangement 
from others.  Irritability, difficulty in falling or staying 
asleep, hypervigilance and exaggerated startle response were 
described.  The Veteran was diagnosed with PTSD, and a GAF 
score of 58 was assigned, which approximates "moderate" 
occupational impairment.   

Applying the pertinent criteria to the facts set forth above, 
the evidence of record does not show that service connected 
psychiatric disability is manifested by such symptomatology 
as circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; or impaired memory, judgment 
or abstract thinking.  The Board therefore finds that the 
service-connected psychiatric symptomatology does not meet 
the schedular criteria for increased compensation, to include 
on the basis of a "staged" rating or ratings.  
38 C.F.R. § 4.130, DC 9411.  Accordingly, an evaluation in 
excess of 30 percent disabling for the Veteran's service-
connected PTSD is not warranted at any time subsequent to the 
effective date of the initial rating, September 19, 2006.  
See 38 C.F.R. § 3.400.  

2.  Tinea Pedis of the Left Foot  

Dermatophytoses, to include tinea pedis, is rated under 
38 C.F.R. § 4.118, DC 7813.  Disability under DC 7813 is 
evaluated on the basis of disfigurement of the head, face, or 
neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (DC 7806) depending upon the predominant 
disability. 

A compensable rating for dermatitis requires at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  See 38 C.F.R. § 4.118 DCs 7806.   

The criteria listed under DC 7803 provide for a 10 percent 
rating for superficial scars that are unstable.  Superficial 
scars that were tender and painful on objective demonstration 
warranted a 10 percent rating under DC 7804.  Superficial 
scars that are painful on examination warrant a 10 percent 
rating under DC 7804.  Scars may also be rated on the basis 
of the limitation of function of the part affected under DC 
7805.  

The diagnostic criteria for rating skin disabilities also 
provide for a 10 percent rating for scars other than the 
head, face, or neck that are deep or that cause limited 
motion and involve an area or areas exceeding 6 square inches 
(39 sq. cm.).  DC 7801.  A 10 percent rating is warranted for 
scars other than the head, face, or neck that are superficial 
and do not cause limited motion that involve an area or areas 
of 144 square inches (929 sq. cm.) or greater.  DC 7802.  
While amendments to the criteria for rating skin disabilities 
were enacted during the pendency of the appeal, they only 
apply to claims filed on or after October 23, 2008, 
subsequent to the Veteran's claim.  See 73 Fed. Reg. 54708, 
September 23, 2008.  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for tinea pedis of the left 
foot was granted by an August 1970 rating decision.  A 
noncompensable rating was assigned, and this rating has been 
confirmed and continued to the present time.  Evidence of 
record at the time of this decision included reports from a 
July 1970 VA examination that showed fissures and maceration 
in the web between the left little and fourth toes and two 
scars approximately two centimeters in diameter on the 
pretibial areas of the left foot just above the ankle.  

The most recent pertinent evidence, contained in the reports 
from a January 2007 VA examination, showed cracking/fissures 
between the third and fourth and fourth and fifth toes of the 
left foot.  There was minimal redness on the dorsum of the 
foot and minimal tinea pedis on the plantar surface of the 
foot.  There was no scarring.  It was indicated that no 
exposed areas were affected, and that less than five percent 
of the total body area was affected.  The examiner indicated 
that the Veteran did not use a corticosteroid or an 
immunosuppressive drug.    

Applying the pertinent legal criteria to the objective 
clinical findings of record and summarized as set forth 
above, the Board concludes that a compensable rating for the 
service-connected tinea pedis of the left foot is not 
warranted under any potentially applicable code under the 
criteria for rating skin disorders.  More specifically, the 
evidence above does not show that this condition involves 5 
percent or more of the entire body, or of the exposed areas 
affected, or requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs so as to 
warrant entitlement to a compensable rating under DC 7806. 
Reviewing other potentially applicable criteria for a skin 
disability, such as in the involved in the instant case, that 
does not involve the head, face or neck, a ten percent is not 
warranted under 7803 as the service-connected skin disability 
does not involve superficial scars that are poorly nourished 
with repeated ulceration or that are unstable.  Moreover, as 
the evidence above does not demonstrate that the service-
connected skin disability is tender or painful on objective 
demonstration or upon physical examination, a compensable 
rating is not warranted under the criteria codified at DC 
7804.  The clinical evidence of record also does not reveal 
any limitation of functioning of any part affected by the 
service connected skin disorder, thus precluding increased 
compensation under the criteria codified at DC 7805.  
Finally, as the service-connected skin disability does not 
involve scarring that is deep or that causes limited motion, 
or involves no limitation of motion but affects an area or 
areas of 144 square inches or 929 sq. cm. or greater, 
increased compensation cannot be assigned under the revised 
criteria codified at DCs 7801 and 7802.  

3.  Final Considerations 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations for PTSD and tinea pedis are not inadequate.  As 
indicated, ratings in excess of those currently assigned are 
provided for certain manifestations of the Veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the ratings currently assigned for PTSD and 
tinea pedis.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to 
his service connected PTSD and tinea pedis than was 
demonstrated by the evidence cited above, and the Board fully 
respects the Veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See Espiritu, supra.  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claims for an increased rating for PTSD and 
tinea pedis must be denied.  Gilbert, 1 Vet. App. at 49.  
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for increased ratings for PTSD and tinea pedis, the doctrine 
is not for application.  Gilbert, supra.  

C.  Entitlement to an Earlier Effective date for Tinnitus

The applicable statute and regulations provide that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Review of the evidence in this case reveals an opinion 
rendered in conjunction with a January 4, 2007, VA 
examination linking tinnitus to service.  The RO construed 
this evidence as a claim for service connection; there is no 
earlier claim on file.  The evidence dated or received prior 
to January 4, 2007, does not reveal a claim for service 
connection for tinnitus, or an opinion or any other competent 
medical evidence suggesting that the Veteran had tinnitus as 
a result of service.  As such, the Board finds that 
entitlement to service connection for tinnitus was not 
demonstrated prior to January 4, 2007.  See Hickson, supra.  
Given the controlling legal provisions as set forth above, an 
effective earlier than January 4. 2007, for the grant of 
service connection for tinnitus thus cannot be assigned.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for a gastrointestinal 
condition to include acid reflux, hiatal hernia and irritable 
bowel syndrome to include as secondary to PTSD is denied.   

Entitlement to service connection for a right foot condition 
is denied.  

Entitlement to service connection for headaches is denied.   

Entitlement to service connection for neuropathy of the left 
arm, to include as a result of exposure to herbicides, is 
denied.  

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied. 

Entitlement to an earlier effective date than January 4, 
2007, for a grant of service connection for tinnitus is 
denied.   

Entitlement to a compensable initial rating for tinea pedis 
of the left foot is denied.   


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


